Citation Nr: 1536633	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a cyst removal of the forehead.  

2.  Entitlement to service connection for hepatitis.  

3.  Whether new and material evidence has been received to reopen service connection for a skin disability, claimed as the result of fuel exposure.  

4.  Entitlement to a compensable rating for post-operative residuals of bilateral foot callous removal.  

5.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.  

6.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis and scarring of the right knee, status post right knee injury.  

7.  Entitlement to an effective date prior to May 20, 2011, for the award of service connection and a 50 percent initial rating for sleep apnea.  

8.  Entitlement to multiple clothing allowances for the year 2014 based on the use of medication and a knee brace.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to April 1991.  Service from July 1972 to November 1983 has been found to be honorable for VA benefits purposes, and service from November 1983 to April 1991 has been found to be dishonorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of multiple Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In a September 2007 rating decision, the Veteran was denied service connection for tinnitus.  He was also denied increased ratings for service-connected hypertension and for residuals of a right knee injury.  In April 2008, a notice of disagreement was received from the Veteran regarding the denials of service connection for tinnitus and increased ratings for hypertension and for a right knee injury.  In a subsequent October 2008 rating decision, the Veteran was granted service connection for tinnitus, with a 10 percent initial rating effective June 29, 2007.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Veteran was then provided with a March 2009 statement of the case regarding the issues of increased ratings for hypertension and for a right knee disability.  The RO also included the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  Upon review of the file, however, the Board finds no evidence the Veteran or his accredited representative filed a notice of disagreement as to this issue.  As noted above, the Veteran's April 2008 notice of disagreement was received prior to the award of service connection for tinnitus, and that appeal was resolved with the subsequent grant of service connection for tinnitus in October 2008.  As such, that issue is not on appeal before the Board.  

In a March 2009 written statement accepted by the Board as a substantive appeal, the Veteran perfected his appeal only as to the issue of an increased rating for a right knee injury.  As he did not discuss the issue of an increased rating for hypertension, that issue was not perfected for appellate review and is not before the Board.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.202 (2015).  

In October 2008, the RO issued a rating decision which denied service connection for residuals of a cyst removal on the Veteran's forehead, and for hepatitis C.  The RO also found new and material evidence had not been received to reopen a service connection claim for a skin rash, claimed as the result of fuel exposure, and increased ratings for post-operative residuals of bilateral callous removal of the feet and for instability of the right knee.  A notice of disagreement regarding these determinations was received from the Veteran in March 2009, and he was sent a statement of the case as to these issues in January 2010.  He subsequently filed a March 2010 VA Form 9, perfecting his appeal of these issues.  

In a June 2012 rating decision, the Veteran was awarded service connection, with a 50 percent initial rating, for sleep apnea.  He subsequently filed a July 2012 notice of disagreement regarding the effective date assigned for this disability.  

Finally, in a September 2014 decision, the Veteran was denied a VA clothing allowance, claimed as due to the use of skin medications and a knee brace.  In December 2014, he filed a notice of disagreement regarding this determination.  

In the March 2010 VA Form 9, the Veteran requested a video hearing at the RO before a Veterans Law Judge.  Such a hearing was scheduled for June 2015; however, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).  

The Board observes that during the pendency of this appeal, the Veteran has changed his accredited representative.  His current representative is noted on the first page of this remand order.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a cyst removal of the forehead and for hepatitis.  He also seeks to reopen a service connection claim for a skin disability, claimed as the result of fuel exposure, and increased ratings for post-operative residuals of bilateral foot callous removal, instability of the right knee, and degenerative arthritis of the right knee.  While the Veteran perfected appeal of these issues over five years ago and additional pertinent evidence has been added to the file, including VA examinations and outpatient treatment records, the agency of original jurisdiction has not considered this evidence or provided the Veteran with a supplemental statement of the case.  See 38 C.F.R. § 19.31.  Furthermore, consideration by the AOJ has not been waived by the Veteran.  As such, remand is required in order for the AOJ to readjudicate the issues on appeal in light of the additional evidence added to the record.  

Finally, regarding the issues of an earlier effective date for the award of service connection for sleep apnea and entitlement to a clothing allowance, the Veteran has yet to be afforded a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Issue the Veteran a statement of the case that addresses the issues of:

	a) an earlier effective date for the award of service connection for sleep apnea, and;

	b) entitlement to a clothing allowance.  

The Veteran and his representative should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of all additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

